Title: From George Washington to John William Bronaugh, 26 October 1795
From: Washington, George
To: Bronaugh, John William


          
            Sir
            Phila. 26th Oct. 1795
          
          Your letter of the 18th instt from Aquia, enclosing one from your father of the 17th, has been duly recd.
          There is no doubt, in my mind, but that your fathers Land on the Great Kanhawa is good—All that was surveyed for the Soldiery, under the Proclamation of 1754, was reputed to be so—and as they were the first choice and made by a good judge it is the best evidence I can adduce of the fact for I have no knowledge of the particular tract you are enquiring after consequently (if it was in other respects proper) I can give no certificate concerning the quality of it.
          All my papers, respecting those lands and the transactions relating to them are packed up at Mount Vernon and not to be got at unless I was there. If your father was blended with others in the original grant, it is not likely that the Patent (at this late day) is in my possession: but of this you may, possibly, receive some information from Doctr Craik of Alexandria; who, if my memory serves me was one of the Patentees. My respects to your father I am—Sir Yr very Hble Servt
          
            Go: Washington
          
        